ORDER

PER CURIAM.
This appeal arises from a judgment entered upon a jury verdict finding in favor of Robert Baker and Wildwood Financial Group, Ltd. (referred to separately as Baker and Wildwood, respectively or collectively as Respondent) in favor of Respondent’s claim of malicious prosecution against Ronald Lester (Appellant). Appellant appeals from the trial court’s denials of his motions for directed verdict at the close of the plaintiffs’ (Respondent’s) evidence and the close of all the evidence, and his motion for judgment notwithstanding the verdict (JNOV) at the close of all the evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent made a submis-sible case of malicious prosecution, all elements of which were supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).